                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-260
                                          JUDGE MICHAEL H. WATSON
ROBERT P. IRVIN

                         REPORT AND RECOMMENDATION

      The United States of America and defendant Robert P. Irvin
entered into a plea agreement, which was executed pursuant to the
provisions of both Rule 11(c)(1)(C) and Rule (c)(1)(A) of the Federal
Rules of Criminal Procedure,1 whereby defendant agreed to enter a plea
of guilty to Counts 1 and 2 of the Information, ECF No. 11, which
charges him with possession with intent to distribute a mixture or
substance containing a detectable amount of methamphetamine in
violation of 21 U.S.C. § 841 (Count 1), and conspiracy to distribute
and to possess with intent to distribute a mixture or substance
containing a detectable amount of fentanyl in violation of 21 U.S.C. §
846 (Count 2).    On January 15, 2020, defendant, accompanied by his
counsel, appeared for an arraignment and entry of guilty plea.
Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.      See United States v. Cukaj,
2001 WL 1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a
guilty plea with the express consent of the defendant and where no
objection to the report and recommendation is filed). Defendant also


      1 The Plea Agreement, ECF No. 12, addresses not only the charges in this
action, but also the supervised release revocation matter pending in United
States of America v. Robert P. Irvin, 2:09-cr-109. As it relates to this
case, the Plea Agreement was executed pursuant to Rule 11(c)(1)(C) and
specifies a 92-month term of imprisonment. As it relates to the supervised
release revocation matter, the Plea Agreement was executed pursuant to Rule
11(c)(1)(A) and recommends that, if a term of imprisonment is imposed by the
Court in that matter, such term be served concurrently to the term of
imprisonment imposed in this case. The Plea Agreement also includes an
appellate waiver provision that preserves only certain claims for appeal or
collateral challenge.
                                      1
waived his right to an indictment in open court and after being
advised of the nature of the charge and of his rights.   See Fed. R.
Crim P. 7(b).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Information
and the consequences of his plea of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.   Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on December 13, 2019, represents the
only promises made by anyone regarding the charges in the Information.
Defendant was advised that the District Judge may accept or reject the
plea agreement. Defendant was further advised that, if the Court
refuses to accept the plea agreement as it relates to the specified
sentencing term in this case, defendant will have the opportunity to
withdraw his guilty plea but that, if he does not withdraw his guilty
plea under those circumstances, the District Judge may impose a
sentence that is more severe than the sentence contemplated in the
plea agreement, up to the statutory maximum. As it relates to the
supervised release revocation matter, defendant understands that the
District Judge is not bound by the parties' sentencing recommendation

                                    2
and that he will not be permitted to withdraw his guilty plea merely
because the District Judge refuses to adopt the parties'
recommendation.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges.     He confirmed that he is pleading guilty to
Counts 1 and 2 of the Information because he is in fact guilty of
those offenses.     The Court concludes that there is a factual basis for
the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1
and 2 of the Information is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 2 of the Information be accepted.     Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.     Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.     Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.        28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).     Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).


                                      3
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




January 15, 2020                            s/ Norah McCann King
 Date                                        Norah McCann King
                                       United States Magistrate Judge




                                   4
